Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered May 21, 2002, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials. The defendant’s initial *296inculpatory statement was not the result of custodial interrogation (see People v Yukl, 25 NY2d 585 [1969], cert denied 400 US 851 [1970]; People v Davis, 224 AD2d 541 [1996]), and his subsequent inculpatory statements were voluntarily given after he was properly informed of his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]) and agreed to waive them (see People v Huntley, 15 NY2d 72 [1965]; People v Anderson, 260 AD2d 386 [1999]).
The defendant received the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Krausman, Townes and Spolzino, JJ., concur.